Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                January 25, 2018

The Court of Appeals hereby passes the following order:

A18A1035. ROBERT BERRY v. LAURA BERRY.

      Robert Berry and Laura Berry were divorced pursuant to the terms of a final
decree and judgment entered on June 2, 2017. Robert Berry subsequently moved the
trial court to set aside the divorce decree and for a new trial. In August 2017, Laura
Berry filed a motion for an order holding Robert Berry in contempt for his failure to
pay alimony and marital debts pursuant to the terms of the parties’ divorce decree.
Following a hearing, the trial court denied Robert Berry’s motion to set aside the
divorce decree and granted Laura Berry’s contempt motion. Robert Berry then filed
this direct appeal. We, however, lack jurisdiction.
        Where, as here, the underlying action involves rights and obligations arising
out of a divorce decree, and does not involve child custody, the case is a domestic
relations matter within the meaning of OCGA § 5-6-35 (a) (2). See Walker v. Estate
of Mays, 279 Ga. 652, 653 (1) (619 SE2d 679) (2005). Appeals in such matters must
be initiated by filing an application for discretionary review. See OCGA § 5-6-35 (a)
(2); accord Voyles v. Voyles, 301 Ga. 44, 47 (799 SE2d 160) (2017) (an appeal in a
domestic relations case in which custody is not at issue must be brought by
discretionary application). “[C]ompliance with the discretionary appeals procedure
is jurisdictional.” Fabe v. Floyd, 199 Ga. App. 322, 332 (1) (405 SE2d 265) (1991).
      Robert Berry’s failure to follow the discretionary review procedure deprives
us of jurisdiction over this appeal, which is hereby DISMISSED.



                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      01/25/2018
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.